921 F.2d 277
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert L. LUCAS, Defendant-Appellant.
No. 90-3703.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1990.

Before DAVID A. NELSON and RYAN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that a petition to enforce an IRS summons was filed in the district court.  On June 5, 1990, Lucas was ordered to comply with the summons.  By order of July 16, 1990, reconsideration of the order was denied, the counterclaim dismissed and Lucas ordered to appear to show cause for his failure to comply with the court's June 5 order.  Lucas appealed from the July 16, 1990, order on July 30, 1990.


3
An order is deemed final for purposes of appeal if it terminates all issues presented in the litigation on the merits and leaves nothing to be done except to enforce by execution what has been determined.    Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981).  In the instant case, the matter of whether Lucas will be held in contempt for failure to comply with the summons as ordered by the district court's June 5, 1990, order was pending at the time the notice of appeal was filed.


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.